 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated as of
February 21, 2018 (the “Effective Date”), is entered into by and among
INSPIREMD, INC., a Delaware corporation (the “Company”), and the Purchasers
identified on the signature page hereto.

 

WHEREAS, the Company and the Purchasers have previously entered into that
certain Securities Purchase Agreement, dated as of November 28, 2017 (as amended
from time to time, the “Securities Purchase Agreement”);

 

WHEREAS, in connection with the NYSE American imposing certain limitations on
the ability of the parties to consummate the transactions originally
contemplated in Section 4.22 of the Securities Purchase Agreement, the Company
and the Purchasers desire to amend the Securities Purchase Agreement;

 

WHEREAS, the Securities Purchase Agreement may be amended upon the written
consent of the Company and the Purchasers holding at least 67% in interest of
the Preferred Stock then outstanding; and

 

WHEREAS, the Purchasers executing the signature page hereto hold at least 67% in
interest of the Preferred Stock outstanding as of the date hereof; and

 

WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Securities Purchase Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.Amendments to the Securities Purchase Agreement. As of the Effective Date:

 

(a) Section 4.13 of the Securities Purchase Agreement is hereby amended by
deleting subsection (a) in its entirety and replacing with the following:

 

“(a) Reserved.”

 

; and

 

(b) Section 4.22 of the Securities Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

“4.22. Series C Exchange/Redemption.

 

(a) At the closing of any subsequent debt or equity financing (other than an
Exempt Issuance) that is not a Qualified Offering, the Company shall be required
to use 15% of the gross proceeds from such financing (the “Redemption Amount”)
to offer to purchase from the Purchasers, on a pro rata basis, any remaining
Series C Preferred Stock then held by such Purchasers (up to the Redemption
Amount) at a per share purchase price equal to the stated value of the Series C
Preferred Stock (as set forth in the Certificate of Designation of Preferences,
Rights and Limitations of the Series C Convertible Preferred Stock, as amended
to date) (the “Series C Stated Value”), payable directly out of the closing of
such subsequent debt or equity financing.

 



 

 

 

(b) In connection with the closing of any subsequent debt or equity financing
(other than an Exempt Issuance) that is a Qualified Offering, the Company and
each Purchaser agree to exchange all remaining Series C Preferred Stock then
held by such Purchaser for any securities or units (including Common Stock
purchase warrants, if any) issued in such Qualified Offering (the “Qualified
Offering Securities”) on a $1.00 per stated value for $1.00 new subscription
amount basis. The surrender of Series C Preferred Stock shall be in lieu of any
cash subscription amount required for the participation in such Qualified
Offering. By way of example, if a Purchaser holds Series C Preferred Stock with
a stated value of $100,000, such Purchaser shall surrender such Series C
Preferred Stock in exchange for $100,000 of Qualified Offering Securities (in
lieu of cash consideration in the Qualified Offering of $100,000).
Notwithstanding anything herein to the contrary, in the event that such exchange
would otherwise cause such Purchaser to exceed the Beneficial Ownership
Limitation (as defined in the Preferred Stock), then the Company shall ensure
that, as a condition to any such Qualified Offering and the obligation to
exchange hereunder, a like security is available to issue to the Purchaser to
ensure that the Purchaser does not exceed the Beneficial Ownership Limitation as
result of the exchange hereunder (the form and substance of such security which
shall be reasonably acceptable to such Purchaser). Moreover, in the event that
the Company fails, or is unable, to issue any Qualified Offering Securities to a
Purchaser in exchange for such Purchaser’s remaining Series C Preferred Stock
pursuant to the terms of this Section 4.22(b) (due to limitations mandated by
the NYSE American, the Commission, or for any other reason), the Company shall
be required to offer to purchase from such Purchaser those shares of Series C
Preferred Stock were not exchanged for Qualified Offering Securities in the
Qualified Offering at a per share purchase price equal to the Series C Stated
Value (payable directly out of the closing of the Qualified Offering).”

 

2. Continuing Effect. Except as modified and amended herein, all of the terms
and conditions of the Securities Purchase Agreement shall remain in full force
and effect and are hereby ratified and confirmed by the parties. Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Securities Purchase Agreement or as a waiver of or consent to any further or
future action on the part of any party that would require the waiver or consent
of another party. On and after the Effective Date, each reference in the
Securities Purchase Agreement to “this Agreement,” “the Agreement,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference to the Securities
Purchase Agreement in any other agreements, documents or instruments executed
and delivered pursuant to, or in connection with, the Securities Purchase
Agreement, will mean and be a reference to the Securities Purchase Agreement as
amended by this Amendment

 

3. Representations and Warranties. Each Purchaser hereby represents and warrants
to the Company, severally, but not jointly, and each Company hereby represents
and warrants to the Purchaser, that (i) it has the full right, power and
authority to enter into this Amendment and to perform its obligations hereunder
and under the Securities Purchase Agreement as amended by this Amendment, and
(ii) the execution of this Amendment by the individual whose signature is set
forth at the end of this Amendment on behalf of such party, and the delivery of
this Amendment by such party, have been duly authorized by all necessary action
on the part of such party; and (iii) this Amendment has been executed and
delivered by such party and constitutes the legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms,
except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and equitable principles related to
or affecting creditors’ rights generally or the effect of general principles of
equity.

 



2

 

 



4. Counterparts; Choice of Law. This Amendment may be executed in several
identical counterparts all of which shall constitute one and the same
instrument. This Amendment shall be construed and enforced in accordance with
the laws of the State of New York, without regard to the principles of conflicts
of law thereof.

 

5. Further Assurances. Each of the parties hereto shall execute and deliver, at
the reasonable request of the other party hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Amendment.

 

[signature page follows]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year written above.

 

THE COMPANY:

  PURCHASER:          

INSPIREMD, INC.

 

 

Sabby Healthcare Master Fund, Ltd.

 

By: /s/ James Barry, Ph.D.   By:

/s/ Robert Grundstein

Name: James Barry, Ph.D.   Name: Robert Grundstein Title: Chief Executive
Officer   Title:

COO of Investment Manager

 



 

 

 

